Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 11-22 allowed.  Key to this allowance are the new claim limitations and remarks of 2/26/2021.  These claim limitations overcome the closest prior art.  The closest prior art is Godici, see the office action of 10/01/2020.  Godici teaches a mixture of ester of the Markush structure of claim 1 and overlapping the claimed limitations.  Godici does not teach with enough specificity that the R5 group is a linear group with 5 to 21 carbon atoms and the other R5 group is branched with 9 to 21 carbon atoms with a ratio of c/d of 0.1 or more and 2 or less.  Though this mixture of esters is possible in Godici, there is not enough specificity on the ratio of branched to linear alkyl groups in the R5 position.
Regarding claims 1-8 and 11-22, a method of lubricating a sliding part, comprising:
applying a lubricant base oil comprising [[an]] a mixture of ester compound compounds to the sliding part,
wherein the mixture of ester compound compounds comprises a mixture comprising one or more compounds each represented by a general formula (1) as given in claim 1 Markush structure 1
wherein R1 and R2 each independently represent a hydrogen atom, a methyl group, a benzoyloxy-greup, a naphthoyloxy group or a general formula (2): -0-C(=0)-R5, and
R3 and R4 each independently represent a benzoyloxy group, a naphthoyloxy group or the general formula (2): -0-C(=0)-R5;
wherein R5 represents a linear alkyl group having 5 to 21 (both inclusive) carbon atoms, a branched alkyl group having 9 to 21 (both inclusive) carbon atoms, or a cycloalkyl group having 5 to 21 (both inclusive) carbon atoms and optionally substituted with an alkyl chain,
the mixture comprises compounds wherein at least  two of R1 to R4 are the general formula (2):-0-C(=0)-R5, wherein at least one R5 is a linear alkyl group having 5 to 21 (both inclusive) carbon atoms and the other R5 is a branched alkyl
group having 9 to 21 (both inclusive) carbon atoms, and further wherein a ratio by mole of the linear alkyl group having 5 to 21 (both inclusive) carbon atoms (c) to the branched alkyl group, is not taught or fairly suggested in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771